Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed March 22, 2021.
Claim 10 is canceled.
Claim 9 is amended.
Claims 1-9 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futerman (US Patent No. 5,558,137) in view of Hunter (US Patent No. 9,751,691 B2).
Regarding claim 1, Futerman discloses a device (Fig. 1) for the vacuum storage and vacuum transportation of grain (“particulate or pulverulent material” – Col. 1, lns 21-22) under anaerobic conditions, comprising: 
a container (10 – Fig. 1) hermetically sealed against any type of gas, having: 
at least one filling element (20) which, when the element is in the open position, allows the container to be filled with grain (Col. 3, lns 25-26) and also, when said element is in the closed position, allows the container to be hermetically sealed (“air and water resistant” – Col. 3, lns 7-11), and 
at least one air nonreturn valve (22) allowing gaseous fluidic transfer by sucking air through the valve only from the inside of the container toward the outside of the container (Col. 3, lns 22-24), and 
a handling arrangement (16, 17) associated with the container and which has straps forming ears (16) to allow it to be grasped directly by a user or by lifting gear (Col. 3, lns 11-14).
seed grain, and that the handling arrangement comprises a transport bag suited to accommodating the hermetic container.
Hunter teaches that the grain is seed grain (“seeds” – Col. 4, ln 46), and that the handling arrangement comprises a transport bag (100, 101 – Fig. 1) suited to accommodating the hermetic container (108) (Col. 6, lns 10-12) and which has straps forming ears (180) to allow it to be grasped directly by a user or by lifting gear (Col. 11, lns 31-46).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Futerman so that the grain is seed grain, and that the handling arrangement comprises a transport bag suited to accommodating the hermetic container as taught by Hunter since seeds are a material that is known in the art to need protection against environmental contamination as evidenced by Hunter (Col. 4, lns 38-42), and so that the container is easily transported and stored (Hunter, Col. 6, lns 53-54).

Regarding claim 2, Futerman in view of Hunter teaches the device as recited above, in which the container is a flexible and hermetic bag made of a thermoplastic material suited to the preservation of agricultural products (Futerman, Col. 2, lns 25-41 and Col 3, lns 7-11).

Regarding claim 3, Futerman in view of Hunter teaches the device as recited above, in which the filling element is a mouth (Futerman, 20) which is inscribed in the continuity of an envelope (Futerman, 18) of the container (Futerman, Figs. 1-2).

Regarding claim 4, Futerman in view of Hunter teaches the device as recited above, in which the filling element is adapted to be heat sealed (Futerman, Col. 3, lns 8-10).
Examiner interprets the filling element to be adapted to be heat sealed since the entire container is made of a polyolefin material which is a thermoplastic material.

Regarding claim 5, Futerman in view of Hunter teaches the device as recited above, in which the air nonreturn valve (Futerman, 22) is integrated directly into a surface of the container (Futerman, Col. 3, lns 19-21, Figs. 1-3).

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futerman (US Patent No. 5,558,137) in view of Hunter (US Patent No. 9,751,691 B2) and further in view of Chou et al. (US Pub. No. 2016/0361232 A1, herein, Chou).
Regarding claim 6, Futerman in view of Hunter teaches the device as recited above.
Futerman in view of Hunter does not expressly disclose that the container comprises sensors suited to detecting or measuring information relating to the seed grain stored in the sealed hermetic container.
700, 740 – Fig. 7) comprises sensors (780) suited to detecting or measuring information relating to the product stored in the sealed hermetic container (Para [0139]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Futerman in view of Hunter so that the container comprises sensors suited to detecting or measuring information relating to the seed grain stored in the sealed hermetic container as taught by Chou in order to further ensure that the seed grain is maintained in its desired condition.

Regarding claim 7, Futerman in view of Hunter and Chou teaches the device as recited above in which the container further comprises at least one RFID label (Chou, 770) to identify the device from among a plurality of similar devices (Chou, Para [0141]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Futerman in view of Hunter so that the container further comprises at least one RFID label to identify the device from among a plurality of similar devices as taught by Chou in order to further identify the contents of the container to a consumer.

Regarding claim 8, Futerman in view of Hunter and Chou teaches the device as recited above in which the container further comprise a geotag (Chou, “bar code” – Para [0141]).
.

 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futerman (US Patent No. 5,558,137) in view of Hunter (US Patent No. 9,751,691 B2) and further in view of Garfinkle et al. (WO 2016/022792 A2, herein, Garfinkle).
Regarding claim 9, Futerman in view of Hunter teaches a method for preserving wet or dry seed grain under anaerobic conditions and transporting it without breaking the vacuum chain, wherein the gaseous environment of the material to be preserved is rendered fluidically closed in the hermetic container of a device as claimed in claim 1 (Col. 4, lns 4-16).
Futerman in view of Hunter does not expressly disclose the gaseous environment of the material to be preserved has a lower gaseous dioxygen content than the ambient air.
Garfinkle teaches a gaseous environment of the material to be preserved has a lower gaseous dioxygen content than the ambient air (Pg 8, lns 16-20).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method taught by Futerman in view of Hunter so that the gaseous environment of the material to be preserved has a lower gaseous dioxygen content than the ambient air (Pg 9, lns 13-15).
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that
“This rigid sleeve 101 of Hunter cannot reasonably be considered a "bag" as recited in the claimed embodiment. Thus, for at least this additional reason, claim 1 is in condition for allowance. Furthermore, it must be reiterated that the purported rationale for modifying Futerman, namely, to make it easy to transport the container 10 of Futerman, is at odds with the device disclosed in Futerman as the hermetic container 10 of Futerman already includes suitable transport means in the form of lifting loops or straps 16. As such, modifying Futerman to include a separate transport bag of the claimed embodiment as asserted by the examiner in view of Hunter would unnecessarily add cost and complexity to the hermetic container 10 of Futerman. Thus, Applicant submits that the proposed rationale is without merit.”
This is not persuasive for the following reasons:
Examiner interprets the sleeve (101) as taught by Hunter to be equivalent to the claimed transport bag since it performs the same function as the claimed bag as it is “suited to accommodating the hermetic container” and “has straps forming ears to allow it to be grasped by a user or by lifting gear”. Furthermore, examiner interprets a bag to be “a usually flexible container that may be closed for holding, storing, or carrying something” as defined by www.merriam-webster.com. Examiner interprets the sleeve taught by Hunter to be flexible since it is collapsible via “flexible seams 104” (Col. 6, lns 40-43). Hunter also teaches that the sleeve further strengthens the Col. 1, lns 54-56). Therefore, examiner maintains that it would have been obvious to modify the device disclosed by Futerman with the transport bag taught by Hunter as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 4, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731